DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0123919) in view of in view of Labaer et al. (US 2016/0041159) further in view of Rothberg et al. (US 2010/0137143).
Johnson et al. teach a method for electronic biological sample analysis comprising:
introducing a first biological sample having a first and second analyte to a device (par. 55; at least two of the sensing device have different detection molecules with binding affinities for different analyte with detection of two different analytes in a sample, par. 72), the device comprising:
a sensor with a plurality of transistors (graphene transistor array indicates a plurality of transistors, par. 60 and 73) configured to output a first current when the sample is exposed to the first analyte and a second current when the sensor is exposed to the second analyte (current dependent on the analyte concentration, par. 55; separate currents measured at different transistors, which indicates current is measured at each of a first and second transistor to indicate the presence of first and second analyte, par. 19 and 72);
applying a voltages to the plurality of transistors (par. 55);
measuring a current output from each transistor (par. 55 and 72); and 

wherein each transistor comprises sp2 hybridized Carbon in the form of graphene (graphene layer, par. 61-62) and a plurality of scattering sites comprising sp3 hybridized Carbon (carboxylate groups on graphene layer, par. 61, indicates the presence of a plurality of scattering sites on each transistor), the sp3 hybridized carbon of the scattering sites being covalently bonded to a selected type of detection molecule (amine bond between the detection molecule and biomarker, par. 66; detection molecules displace the NHS molecules on the carboxylate groups and therefore are bonded to the graphene via the carboxylate groups, par. 9; carboxylate groups create the sp3 Carbon, par. 29; plurality of receptor proteins decorate a graphene surface on a transistor following functionalization of the graphene resulting in a 10 fold increase in receptors, which indicates a plurality of scattering sites on each transistor, par. 61 and 63, Fig. 5a), such that if the biomarker is exposed to an infected biological sample while the voltage is applied to the transistor, the conductance of the transistor will change (par. 68), wherein a first type of detection molecule is covalently bound to a first plurality of electronic scatter sites within a first transistor is different from a second type of detection molecule covalently bound to a second plurality of electronic scatter sites within a second transistor, wherein the first and second transistor are located within the sensor (multiplexed device with a plurality of sensors thereon and at least two sensing devices with different detection molecules, par. 19 and 72; plurality of receptor proteins decorate a graphene surface on a transistor following functionalization of the graphene resulting 
Johnson et al. fail to teach the introducing a sample to a device occurring in a sample chamber, biomarker detection molecules and antibody analyte.
Labaer et al. teach a method comprising: 
introducing a urine, serum or blood sample (par. 91) having a first antibody and a second antibody (1 to 500 anlytes are detected in the sample, wherein the analyte may be an antibody, par. 92-93) to a sensor (sample analyzed by sensor, and therefore introduced to sensor, par. 44, Fig. 11; FET sensor array, Fig. 5, par. 38), 
wherein the sensor comprises:
a plurality of graphene-based field effect transistors (array of field effect transistors illustrated in Fig. 11, par. 33; field effect transistors may be graphene based, par. 14) configured to output a first current when the sample sensor is exposed to the first antibody and a second current when the sensor is exposed to 
plotting the current output over time and analyzing a trend (Fig. 7 illustrates real-time response plotted for using a FET biosensor array, par. 40; in Fig. 11 a current response is plotted and analyzed for a shift to indicate the presence of target antibodies, par. 44, the response is a real-time current response as the only response plotting described in the specification is that in Fig. 7); and 
returning a “test positive” signal if the current output is changed (although the output is not within a particular range, an increase in current indicates the presence of the target and an indication of the patient having a high probability of breast cancer tumor is interpreted as a “test positive” signal, par. 99), in order to provide an amplified signal to diagnose breast cancer (par. 100).  Labaer et al. also teach that antibodies may be coupled to the field effect transistor for detection of antigens (Fig. 2, par. 35). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the detection molecule and analyte and analysis of the current output in the method of Johnson et al., a biomarker detection molecule coupled to the field effect transistor and an antibody analyte for detection of a urine, blood or serum sample and returning a test positive signal as taught by Labaer et al. because Johnson et al. is generic with respect to the type of sample, detection molecule and analyte that can be incorporated into the method and one would be motivated to use the appropriate sample, detection molecule and analyte for detection of a desired diagnosis.  Furthermore, Labaer et al. teach that detection of antibodies provides easier detection with higher sensitivity for diagnosing breast cancer (par. 99 and 100).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to include the sensor in the method of Johnson et al. in view of Labaer et al., a chamber over the field effect transistors of the sensor as taught by Rothberg et al., in order to provide delivery and containment of the sample in contact with the field effect transistors (Rothberg, par. 112).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson .

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0123919) in view of Labaer et al. (US 2016/0041159) further in view of Rothberg et al. (US 2010/0137143), as applied to claims 1 and 10, and Zhong et al. (US 2016/0290955).
Johnson et al. in view of Labaer et al. further in view of Rothberg et al. teach the step of applying a voltage comprising applying a voltage to a graphene field effect transistor (par. 55), but fail to teach applying a drain-source voltage and a gate-source bias.
Zhong et al. teach a method of detecting an analyte comprising introducing a sample to a graphene field effect transistor sensor (par. 46); applying a drain-source voltage and a gate-source bias to the sensor (gate source bias held at ground, par. 35); and measuring a current output from the sensor (par. 8, 13 and 38), in order to provide an improved sensing method for rapid analyte detection (abstract and par. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Johnson et al. in view of Labaer et al. further in view of Rothberg et al., applying a gate source bias as taught by Zhong et al., in order to provide an improved sensing technique (par. 35).
.

Claims 4, 6, 7, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0123919) in view of Labaer et al. (US 2016/0041159) further in view of Rothberg et al. (US 2010/0137143), as applied to claims 1 and 10, and Patolsky et al. (US 2015/0316523).
Johnson et al. in view of Labaer et al. further in view of Rothberg et al. teach contacting a sensor with a sample, but fail to teach flushing the sample from the sample chamber, re-introducing the biological sample to the sample chamber for a plurality of cycles and calculating a statistical average current output.
Patolsky et al. teach a method comprising providing a sample to a field effect transistor sensor (par. 106); applying a voltage to the sensor (par. 106); measuring a current output from the sensor (par. 106) at regular intervals (Fig. 3B and 3C); flushing the sample from the sensor with a sterile solution (flushing a washing solution that restores the sensing device to its initial baseline, par. 160); re-introducing the sample to the sensor (par. 160); and repeating a for a plurality of cycles the flushing the sample and re-introducing a sample to the sensor (10-100 cycles of sensing, par. 160), in order to provide a method useful for detecting and identifying explosives (par. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Johnson et al. in view of Labaer et al. further in view of Rothberg et al., flushing a sample from the sensor 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson, Labaer and Patolsky are similarly drawn to detection of analyte in a sample using a field effect transistor.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0123919) in view of Labaer et al. (US 2016/0041159) further in view of Rothberg et al. (US 2010/0137143) and Patolsky et al. (US 2015/0316523), as applied to claims 1, 6, 7, 10, 15 and 16, and Mukasa et al. (US 2008/0283875).
Johnson et al. in view of Labaer et al. further in view of Rothberg et al. and Patolsky et al. teach repeating for a plurality of cycles the flushing and re-introducing biological sample to the sample chamber, but fail to teach calculating a statistical average current output when the biological sample is in the sample chamber.
Mukasa et al. teach method comprising providing a field effect transistor that captures and measures the amount of target in a sample (par. 10) with a current measurement (par. 200) and repeating processing and measurement steps and calculating a statistical average (par. 416), in order to compenstate for scattering of measurement results (par. 416).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the analysis of the multiple current output in the method of Johnson et al. in view of Labaer et al. further in view of .

Response to Arguments
Applicant's arguments filed 9 June 2020 have been fully considered but they are not persuasive. 
Applicant argues that Johnson fails to teach a plurality of transistors and a plurality of sp3 hybridized sites as recited in claim 1.  Applicant argues that Johnson teaches individual sensing devices that are disposed with different detection molecules capable of detecting the presence of two or more analytes and fails to teach a single sensor with multiple transistors and multiple chemically differentiated sp3 sites within individual transistors as disclosed.
Applicant's arguments have been considered, but are not persuasive to overcome the rejection of record.  Regarding Applicant’s argument regarding the plurality of scattering sites, the Examiner asserts that Johnson teaches a plurality of scattering sites on each transistor, as claimed.  At paragraph 61, Johnson discloses carboxylate groups formed on a graphene layer, which are stabilized by NHS molecules that are later displaced with detection molecules.  Johnson’s disclosure of carboxylate groups and detection molecules indicates that there are, in fact, a plurality of scattering sites and detection molecules.  Furthermore, at paragraph 63, Johnson discloses that after the graphene is functionalized with the carboxylate groups as described in paragraph 61, an increased number of detection molecules are attached to the 
Applicant’s argument that Johnson teaches individual sensing devices and not a single sensor with multiple transistors is not persuasive.  In Johnson, each of the individual sensing devices are transistors, wherein a first transistor has a plurality of first biomarkers bound to a plurality of first electronic scattering sites and is different from a plurality of second type of biomarker bound to a plurality of second electronic scattering sites within a second transistor.  As such, the broadest reasonable interpretation of claim 1 encompasses a plurality of transistors wherein each transistor is configured as claimed.  The claim does not require any additional structural elements for the sensor or differentiate the transistors from those of Johnson in any way.  Therefore, under the broadest reasonable interpretation of the claim, the plurality of transistors taught by Johnson are interpreted as forming a sensor as claimed.
 
Applicant further argues that Labaer does not teach demonstrating a change in conductance when first and second antibodies are exposed to first and second biomarkers. 
It is noted that this argument was presented in the After Final response dated 15 April 2020 and was rebutted in the Advisory Action issued 24 April 2020.  Applicant has not addressed Examiner’s rebuttal so it is reiterated herein for Applicant’s consideration.  Applicant's argument is not persuasive because while Labaer does not specifically mention a measurement of conductance, Figure 11 of Labaer illustrates a 

Applicant further argues that Labaer cannot be properly combined with Johnson because Labaer is directed toward nanowire sensor-based biosensor microarrays, wherein isolated protein capture is used to capture expression products of tumor genes on the nanowire surface while Johnson is drawn to a method of determining analyte concentration in a sample by applying a voltage to a graphene field effect transistor sensor having a conduction channel and a detection molecule being bound by an amide bond to the graphene.
It is noted that this argument was presented in the After Final response dated 15 April 2020 and was rebutted in the Advisory Action issued 24 April 2020.  Applicant has not addressed Examiner’s rebuttal so it is reiterated herein for Applicant’s consideration.  Applicant's argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant appears to be arguing that the references of Johnson and Labaer are drawn to non-analogous art that cannot be combined.  Applicant's argument is not persuasive because both Johnson and Labaer are drawn to field effect transistors having a detection molecule coupled to the field effect transistor for detection of a specific target analyte.  Labaer is relied upon for teaching antibody or biomarker detection molecules that may be coupled to the field effect transistor.  One having ordinary skill in the art would recognize that different detection molecules could be included within the transistors taught by Johnson to detect a desired target analyte.  Furthermore, the field effect transistors of both Johnson and Labaer detect target 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MELANIE BROWN/           Primary Examiner, Art Unit 1641